Appeal from a judgment of the Supreme Court, Monroe County (Donald J. Mark, J.), rendered May 23, 2002. The judgment convicted defendant, upon a jury verdict, of criminal sale of a controlled substance in the third degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of two counts of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]), defendant contends that he was denied effective assistance of counsel. We reject that contention (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Defendant has failed “ ‘to demonstrate the absence of strategic or other legitimate explanations’ for [defense] counsel’s alleged shortcomings” (People v Benevento, 91 NY2d 708, 712 [1998]). Present—Martoche, J.P., Smith, Centra, Fahey and Pine, JJ.